Opinion issued April 30, 2013




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-12-01110-CV


                          VARUN TREHAN, Appellant

                                          V.

              NORTH CYPRESS MEDICAL CENTER, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1006168


                        MEMORANDUM OPINION

      Appellant Varun Trehan has failed to timely file a brief. See TEX. R. APP. P.

38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to file
brief). After being notified that this appeal was subject to dismissal, appellant did

not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                          2